Name: Council Regulation (EEC) No 1870/80 of 15 July 1980 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 80 Official Journal of the European Communities No L 184/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1870/80 of 15 July 1980 amending Regulation (EEC) No 2727775 on the common organization of the market in cereals HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in order to ensure a better balance between the various cereals produced within the Community, the degree of competition between cereals used in animal feed should be adjusted ; whereas, to this end, the single intervention price for rye should be brought into line with the single common intervention price fixed for common wheat, barley and maize ; whereas, however, a transitional period must be provided for to enable producers to adapt to the new price arrange ­ ments ; Whereas, in accordance with Article 3 (8) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3 ), as last amended by Regulation (EEC) No 1 547/79 (4), the intervention centres for cereals are determined each year, after consultation with the Member States concerned, in accordance with Management Committee procedure ; whereas experience has shown that it is not necessary to determine the intervention centres annually but only as and when changes become necessary ; Whereas, under Article 11 ( 1 ) of Regulation (EEC) No 2727/75, the production refund for certain products was granted for the 1 979/80 marketing year only ; whereas these provisions should be adapted to take into account the continuation of the production refunds, Article 1 Regulation (EEC) No 2727/75 is hereby amended as follows : 1 . Article 3 ( 1 ) is hereby replaced by the following text : * 1 . Before 1 August each year, the following prices shall be fixed for the Community for the marketing year beginning the following year :  a common single intervention price for common wheat, rye, barley and maize and a single intervention price for durum wheat,  a reference price for common wheat of bread ­ making quality,  a target price for common wheat and for durum wheat and a common target price for rye, barley and maize . However, for rye : (a) the common single intervention price shall be increased :  for the 1980/81 marketing year, by 7-94 ECU per tonne ,  for the 1981 /82 marketing year, by 3-97 ECU per tonne ; (b) the target price for the 1980/81 marketing year shall be increased by 2-99 ECU per tonne.' 2 . Article 3 (5) is hereby replaced by the following text : ' 5 . The target prices shall be fixed in Duisburg, which is the centre of the Community area having the greatest deficit for all cereals, at the wholesale stage , goods delivered at warehouse, before unloading. (') OJ No C 97, 21 . 4 . 1980, p. 33 . (2 ) OJ No C 182, 21 . 7 . 1980 , p. 34 . (3 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4 ) OJ No L 188 , 26 . 7 . 1979 , p. 1 . No L 184/2 Official Journal of the European Communities 17 . 7 . 80 4. Article 1 1 is hereby amended as follows : 'Article 11 1 . A production refund may be granted : (a) for maize and common wheat used in the Community for the manufacture of starch ; (b) for potato starch produced in the Community ; (c) for maize groats and meal used in the Commu ­ nity for the manufacture of glucose by direct hydrolysis ; (d) for maize used in the Community for the manu ­ facture of maize groats and meal (gritz) used by the brewing industry ; (e) for maize and common wheat used in the Community for the manufacture of quellmehl intended for bread-making. The production refunds for the products referred to in (d) and (e) may be granted with effect from 19 October 1977. 2 . The payment of the production refund for potato starch shall be subject to the condition that the processor has paid a minimum free-at- factory price for the potatoes . The minimum price to be received by the producer shall consist of the minimum price to be paid by the starch manufacturer, plus an amount corresponding to the production refund . 3 . A premium may be paid to potato starch manufacturers . 4 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt rules for the application of this Article and fix :  the amount of the production refund,  the minimum price payable by the potato starch manufacturer referred to in the second subparagraph of paragraph 2,  the amount of the premium referred to in para ­ graph 3 .' They shall be calculated by adding a market element and an element reflecting the cost of trans ­ port between the Ormes area and the Duisburg area :  to the reference price, for common wheat,  to the single intervention price, for durum wheat,  to the common single intervention price, for rye, barley and maize . For durum wheat and common wheat respectively, the market element shall reflect the difference which should exist between : (a) on the one hand, the single intervention price for durum wheat and the reference price for common wheat of bread-making quality ; and (b) on the other hand, the level of the market prices for durum wheat and common wheat of bread-making quality respectively to be expected, in a normal harvest and under natural conditions of price formation on the Commu ­ nity market, in the area having the greatest surplus . The market element for rye, barley and maize shall reflect the difference which should exist between the market price for barley and the common single intervention price, plus the difference in market prices reflecting the ratio between the relative values of barley and maize for use in animal feed . The market prices to be taken into consideration are those to be expected, in a normal harvest and under natural conditions of price formation on the Community market, in the production area having the greatest surplus . The element reflecting the cost of transport shall be determined on the basis of the most favourable means of transport or combination of means of transport and on existing tariffs . When inland waterway or sea freight rates are not based on a tariff, transport costs shall be deter ­ mined by taking the average freight rate over the two months with the lowest average rate during the most recent 12-month period for which data are available .' 3 . Article 3 (8) is hereby amended as follows : '8 . The intervention centres referred to in para ­ graph 7 shall be determined, after consultation with the Member States concerned, in accordance with the procedure laid down in Article 26 .' Article 2 This Regulation shall enter into force on ' the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1980 . 17 . 7 . 80 Official Journal of the European Communities No L 184/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Council The President J. SANTER